DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement filed 11/11/20 is identical to the IDS filed on 08/06/20; therefore, only the IDS filed on 08/06/20 has been considered.
 
Claim Objections
Claim 24 is objected to because of the following informalities:  
The term “incudes” in claims 24, 31 and 37 line 3 should be “includes”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,770,124. Although the claims claims 21-26 are either anticipated by, or would have been obvious over, the reference claims.
Regarding claim 21: Claims 1 and 3 of the patent recite a dynamic random access memory device, comprising:
a first set of pins located on a first side of a line of symmetry, the first set of pins corresponding to a first command-and-address (CA) interface (a first subset of the first set of pins, claim 1, lines 6-8);
a second set of pins located on a second side of the line of symmetry and in a mirror configuration with respect to the first set of pins, the second set of pins corresponding to a second CA interface (a third subset of the first set of pins, claim 3, lines 3-5); and
circuitry to receive, via the first set of pins, a first command that specifies a first memory access, and, the circuitry to receive, via the second set of pins, a second command that specifies a second memory access (it is inherent that there is circuitry to receive the first command and the second command to perform the first memory access and the second memory access).
Regarding claims 22:  Claims 1-3 of the patent recites the dynamic random access memory device of claim 21, wherein each pin in the first set of pins mirrors a respective pin in the second set of pins across the line of symmetry.
Regarding claim 23: Claims 1 and 3 of the patent recites the dynamic random access memory device of claim 21, wherein the first set of pins and the second set of pins are suitably arranged for use in a clamshell configuration.

Regarding claim 25: Claims 1 and 3 of the patent recites the dynamic random access memory device of claim 21 pin, wherein the line of symmetry does not include pins (no claim of the patent recites “wherein the line of symmetry includes pins”).
Regarding claim 26: Claims 1 and 3 of the patent recites the dynamic random access memory device of claim 25, wherein a row of pin locations adjacent to the line of symmetry does not include pins (no claim of the patent recites “wherein a row of pin locations adjacent to the line of symmetry includes pins”).
Claims 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10,770,124 in view of Rahim (US 6,362,525).
Regarding claim 27: Claims 1 and 3 of the patent do not recite wherein each pin is a solder ball in a ball-grid-array. However, Rahim discloses the use of pins to which solder balls are attached in a ball-grid-array to form an IC package (column 3, lines 45-53). It would have been obvious to one of ordinary skill in the art to use pins to which solder balls are attached in a ball-grid-array to form an IC package in a memory device.
Claims 28-40 are rejected for the same reasons set forth in the rejections of claims 21-27. 
Claims 21-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 9 of U.S. Patent No. 9,117,496 in view of Lee et al. (US 2011/0193086, cited by Applicant in the IDS filed on 08/06/20, hereinafter “Lee”). 
Regarding claim 21: Claim 1 of the patent recites circuitry to receive, via the first set of pins (claim 2), a first command that specifies a first memory access (a first operational mode), and, the circuitry to receive, via the second set of pins, a second command that specifies a second memory access (a second operational mode).
Claims 1 and 2 do not recite a first set of pins located on a first side of a line of symmetry, the first set of pins corresponding to a first command-and-address (CA) interface; a second set of pins located on a second side of the line of symmetry and in a mirror configuration with respect to the first set of pins, the second set of pins corresponding to a second CA interface.
However, Lee discloses the use of a first set of pins located on a first side of a line of symmetry and a second set of pins located on a second side of the line of symmetry (Fig. 3A, 115, the line of symmetry is the middle vertical line of 115) to receive ADD/CMD signals. It would have been obvious to one of ordinary skill in the art to use the first and second sets of pins located on both sides of the line of symmetry to provide ADD/CMD to the first and second CA interfaces.  
Regarding claim 22: Lee discloses the dynamic random access memory device of claim 21, wherein each pin in the first set of pins mirrors a respective pin in the second set of pins across the line of symmetry (Fig. 3A).

Regarding claim 24: Claim 1 of the patent recites the dynamic random access memory device of claim 21, further comprising a data interface to transfer data corresponding to the first memory access and the second memory access, wherein the data interface incudes a programmable number of pins (It is inherent that there is a data interface (data buffer, input buffer, data driver… to transfer data in a memory device).
Regarding claim 25: Lee discloses the dynamic random access memory device of claim 21, wherein the line of symmetry does not include pins.
Regarding claim 26: Lee discloses the dynamic random access memory device of claim 25, wherein a row of pin locations adjacent to the line of symmetry does not include pins.
Claims 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9,117,496 in view of Lee and Rahim.
Regarding claim 27: Claims 1 and 2 of the patent in view of Lee do not recite wherein each pin is a solder ball in a ball-grid-array. However, Rahim discloses the use of pins to which solder balls are attached in a ball-grid-array to form an IC package (column 3, lines 45-53). It would have been obvious to one of ordinary skill in the art to use pins to which solder balls are attached in a ball-grid-array to form an IC package in a memory device.
.
Claims 21-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-11 a of U.S. Patent No. 10,192,598 in view of Lee.
Regarding claim 21: Claims 8-11 of the patent recites circuitry to receive, via the first set of pins (claim 14), a first command (first active CA interface that specifies a first memory access (a first operational mode, claim 10), and, the circuitry to receive, via the second set of pins, a second command (second active CA interface) that specifies a second memory access (a second operational mode, claim 10).
Claims 8-11 of the patent do not recite a first set of pins located on a first side of a line of symmetry, the first set of pins corresponding to a first command-and-address (CA) interface; a second set of pins located on a second side of the line of symmetry and in a mirror configuration with respect to the first set of pins, the second set of pins corresponding to a second CA interface.
However, Lee discloses the use of a first set of pins located on a first side of a line of symmetry and a second set of pins located on a second side of the line of symmetry (Fig. 3A, 115, the line of symmetry is the middle vertical line of 115) to receive ADD/CMD signals. It would have been obvious to one of ordinary skill in the art to use the first and second sets of pins located on both sides of the line of symmetry to provide ADD/CMD to the first and second CA interfaces.  
Regarding claim 22: Lee discloses the dynamic random access memory device of claim 21, wherein each pin in the first set of pins mirrors a respective pin in the second set of pins across the line of symmetry (Fig. 3A).

Regarding claim 24: Claims 8-11 of the patent recites the dynamic random access memory device of claim 21, further comprising a data interface to transfer data corresponding to the first memory access and the second memory access, wherein the data interface incudes a programmable number of pins (It is inherent that there is a data interface (data buffer, input buffer, data driver… to transfer data in a memory device).
Regarding claim 25: Lee discloses the dynamic random access memory device of claim 21, wherein the line of symmetry does not include pins.
Regarding claim 26: Lee discloses the dynamic random access memory device of claim 25, wherein a row of pin locations adjacent to the line of symmetry does not include pins.
Claims 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-11 of U.S. Patent No. 10,192,598 in view of Lee and Rahim.
Regarding claim 27: Claim 8-11 of the patent in view of Lee do not recite wherein each pin is a solder ball in a ball-grid-array. However, Rahim discloses the use of pins to which solder balls are attached in a ball-grid-array to form an IC package (column 3, lines 45-53). It would have been obvious to one of ordinary skill in the art to use pins to which solder balls are attached in a ball-grid-array to form an IC package in a memory device.
Claims 28-40 are rejected for the same reasons set forth in the rejections of claims 1-27. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 21, 22, 24-26, 28, 29, 31-33 and 35-39 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Pax (US 2003/0014578).
Regarding claims 21, 28 and 35: Pax discloses a dynamic random access memory device, comprising:
a first set of pins (Ii(0), Ii(1) …) located on a first side of a line of symmetry (horizontal line between 104A and 104B, the first set of pins corresponding to a first command-and-address (CA) interface;
a second set of pins (Ii(n), Ii(n-1) …) located on a second side of the line of symmetry and in a mirror configuration with respect to the first set of pins, the second set of pins corresponding to a second CA interface; and
circuitry (circuit to generate Ix(0), Ix(1) …) to receive, via the first set of pins, a first command that specifies a first memory access (paragraph [0028], lines 1-5), and, the circuitry to receive, via the second set of pins, a second command that specifies a second memory access (paragraph [0028], lines 5-8).

Regarding claims 24, 31 and 37: Pax discloses the dynamic random access memory device of claims 21, 28 and 35further comprising a data interface to transfer data corresponding to the first memory access and the second memory access, wherein the data interface incudes a programmable number of pins (paragraph [0003], lines 13-16).
Regarding claims 25, 26, 32, 33, 38, 39: Pax discloses the dynamic random access memory device of claims 21, 28 and 35 wherein the line of symmetry does not include pins and wherein a row of pin locations adjacent to the line of symmetry does not include pins.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 27, 34 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pax in view of Rahim.
The only difference between claims 26, 34 and 40 and Pax is that Pax does not disclose “wherein each pin is a solder ball in a ball-grid-array”. However, Rahim 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HOANG whose telephone number is (571)272-1779.  The examiner can normally be reached on 7:30AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/HUAN HOANG/Primary Examiner, Art Unit 2827